DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 11 October 2021.  These drawings are accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested:

--CARTRIDGE INCLUDING CARTRIDGE CASE HOUSING MAGNETIC TAPE AND MEMORY STORING INFORMATION FOR ADJUSTING TAPE WIDTH, DATA RECORDING APPARATUS, AND DATA REPRODUCTION APPARATUS--.

Allowable Subject Matter
The indicated allowability of claims 14-36 is withdrawn in view of the newly discovered references to Yamaga et al. (US 2020/0357434), Yamaga et al. (US 2020/0357437), and Tochikubo et al. (US 2021/0233567).  Rejections based on the newly cited references follow:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaga et al. (US 2020/0357434).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 14-33, Yamaga et al. (US 2020/0357434) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a as per claim 14]; wherein the information includes information regarding humidity around the magnetic tape during data recording (see paragraph [0294], for instance) [as per claim 15]; wherein the information includes information regarding tension of the magnetic tape during data recording (see paragraph [0294], for instance) [as per claim 16]; wherein the information includes information regarding the width of the magnetic tape during data recording (see paragraph [0294], for instance) [as per claim 17]; wherein the width of the magnetic tape is adjusted during data reproduction by adjusting tension of the magnetic tape (see paragraph [0294], for instance) [as per claim 18]; wherein the width of the magnetic tape is adjusted during data reproduction so that the width of the magnetic tape is the same as the width of the magnetic tape during data recording (see paragraph [0294], for instance) [as per claim 19]; wherein the width of the magnetic tape is adjusted on a basis of a difference between the temperature around the magnetic tape during data recording stored in the memory and the temperature around the magnetic tape measured during data reproduction (see paragraph [0294], for instance) [as per claim 20]; wherein the information includes information regarding the temperature around the magnetic tape during data recording, and the width of the magnetic tape is adjusted on a basis of a difference between humidity around the magnetic tape during data recording stored in the memory and humidity around the as per claim 21]; wherein the information includes information regarding the tension of the magnetic tape during data recording (see paragraph [0294], for instance), and a tension-change value based on the temperature difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraph [0307], for instance) [as per claim 22]; wherein a tension-change value based on the humidity difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraph [0307], for instance) [as per claim 23]; wherein the information includes information regarding the width of the magnetic tape during data recording, and a difference between the width of the magnetic tape during data recording and the width of the magnetic tape during data reproduction is calculated on a basis of the width of the magnetic tape during data recording and the temperature difference (see paragraph [0294], for instance) [as per claim 24]; wherein the information includes information regarding the tension of the magnetic tape during data recording (see paragraph [0294], for instance), and a tension-change value based on the width difference due to the temperature difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraphs [0318]-[0320], for instance) [as per claim 25]; wherein a difference between the width of the magnetic tape during data recording and the width of the magnetic tape during data reproduction is calculated on a basis of the width of the magnetic tape during data recording and the humidity difference (see paragraph [0294], for instance) [as per claim 26]; wherein a as per claim 27]; wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0036], for instance) [as per claim 28]; wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, an average thickness tT satisfies a relationship of tT≤5.5 µm (see paragraph [0129], for instance), dimensional change amount ∆w in a width direction relative to a tension change in a longitudinal direction of the magnetic tape satisfies a relationship of 660 ppm/N≤∆w (see paragraph [0185], for instance), and an average thickness tn of the non-magnetic layer satisfies a relationship of tn≤1.0 µm (see paragraph [0116], for instance) [as per claim 29]; wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and a friction coefficient µ between a surface of the magnetic tape on a side of the magnetic layer and a surface of the magnetic tape on a side of the back layer satisfies a relationship of 0.20≤µ≤0.80 (see paragraph [0206], for instance) [as per claim 30]; wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the as per claim 31]; wherein the information includes information regarding humidity around the magnetic tape during data recording, and a humidity expansion coefficient β of the magnetic tape satisfies a relationship of β≤5.5 ppm/%RH (see paragraph [0195], for instance) [as per claim 32]; and wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and the Poisson's ratio ρ of the magnetic tape satisfies a relationship of 0.25≤ρ (see paragraph [0199], for instance) [as per claim 33].
With respect to claim 34, Yamaga et al. (US 2020/0357434) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording (see paragraph [0294], for instance).
With respect to claim 35, Yamaga et al. (US 2020/0357434) teach a data recording apparatus (100A, see FIG. 12, for instance) that records data in a magnetic tape (MT), the data recording apparatus storing, in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information 
With respect to claim 36, Yamaga et al. (US 2020/0357434) teach a data reproduction apparatus (100A, see FIG. 12, for instance) that reproduces data recorded in a magnetic tape (MT), the data reproduction apparatus reading information during data recording by the magnetic tape stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape and adjusting a width of the magnetic tape during data reproduction by the magnetic tape on a basis of the information, the information including information regarding temperature around the magnetic tape during data recording (see paragraph [0294], for instance).

Claims 14-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaga et al. (US 2020/0357437).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 14-33, Yamaga et al. (US 2020/0357437) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information during data recording by the magnetic tape, the information being for as per claim 14]; wherein the information includes information regarding humidity around the magnetic tape during data recording (see paragraph [0271], for instance) [as per claim 15]; wherein the information includes information regarding tension of the magnetic tape during data recording (see paragraph [0271], for instance) [as per claim 16]; wherein the information includes information regarding the width of the magnetic tape during data recording (see paragraph [0271], for instance) [as per claim 17]; wherein the width of the magnetic tape is adjusted during data reproduction by adjusting tension of the magnetic tape (see paragraph [0271], for instance) [as per claim 18]; wherein the width of the magnetic tape is adjusted during data reproduction so that the width of the magnetic tape is the same as the width of the magnetic tape during data recording (see paragraph [0271], for instance) [as per claim 19]; wherein the width of the magnetic tape is adjusted on a basis of a difference between the temperature around the magnetic tape during data recording stored in the memory and the temperature around the magnetic tape measured during data reproduction (see paragraph [0271], for instance) [as per claim 20]; wherein the information includes information regarding the temperature around the magnetic tape during data recording, and the width of the magnetic tape is adjusted on a basis of a difference between humidity around the magnetic tape during data recording stored in the memory and humidity around the magnetic tape measured during data reproduction (see paragraph [0271], for instance) [as per claim 21]; wherein the information includes information regarding the tension of as per claim 22]; wherein a tension-change value based on the humidity difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraph [0283], for instance) [as per claim 23]; wherein the information includes information regarding the width of the magnetic tape during data recording, and a difference between the width of the magnetic tape during data recording and the width of the magnetic tape during data reproduction is calculated on a basis of the width of the magnetic tape during data recording and the temperature difference (see paragraph [0271], for instance) [as per claim 24]; wherein the information includes information regarding the tension of the magnetic tape during data recording (see paragraph [0271], for instance), and a tension-change value based on the width difference due to the temperature difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraphs [0290]-[0292], for instance) [as per claim 25]; wherein a difference between the width of the magnetic tape during data recording and the width of the magnetic tape during data reproduction is calculated on a basis of the width of the magnetic tape during data recording and the humidity difference (see paragraph [0271], for instance) [as per claim 26]; wherein a tension-change value based on the width difference due to the humidity difference is added to the tension of the magnetic tape during data recording to calculate the tension as per claim 27]; wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0032], for instance) [as per claim 28]; wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, an average thickness tT satisfies a relationship of tT≤5.5 µm (see paragraph [0119], for instance), dimensional change amount ∆w in a width direction relative to a tension change in a longitudinal direction of the magnetic tape satisfies a relationship of 660 ppm/N≤∆w (see paragraph [0166], for instance), and an average thickness tn of the non-magnetic layer satisfies a relationship of tn≤1.0 µm (see paragraph [0106], for instance) [as per claim 29]; wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and a friction coefficient µ between a surface of the magnetic tape on a side of the magnetic layer and a surface of the magnetic tape on a side of the back layer satisfies a relationship of 0.20≤µ≤0.80 (see paragraph [0186], for instance) [as per claim 30]; wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and a temperature expansion coefficient α of the magnetic tape satisfies a relationship of 5.5 ppm/°C≤α≤9 ppm/°C (see paragraph [0172], for instance) [as per claim 31]; wherein the information includes information regarding humidity around the magnetic tape during data recording, and a humidity expansion coefficient β of the magnetic tape satisfies a relationship of β≤5.5 ppm/%RH (see paragraph [0176], for instance) [as per claim 32]; and wherein the magnetic tape includes a substrate (41, see FIG. 4, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and the Poisson's ratio ρ of the magnetic tape satisfies a relationship of 0.25≤ρ (see paragraph [0180], for instance) [as per claim 33].
With respect to claim 34, Yamaga et al. (US 2020/0357437) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording (see paragraph [0271], for instance).
With respect to claim 35, Yamaga et al. (US 2020/0357437) teach a data recording apparatus (100A, see FIG. 12, for instance) that records data in a magnetic tape (MT), the data recording apparatus storing, in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording (see paragraphs [0265] and [0271], for instance).
claim 36, Yamaga et al. (US 2020/0357437) teach a data reproduction apparatus (100A, see FIG. 12, for instance) that reproduces data recorded in a magnetic tape (MT), the data reproduction apparatus reading information during data recording by the magnetic tape stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape and adjusting a width of the magnetic tape during data reproduction by the magnetic tape on a basis of the information, the information including information regarding temperature around the magnetic tape during data recording (see paragraph [0271], for instance).

Claims 14-29 and 31-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tochikubo et al. (US 2021/0233567).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 14-29 and 31-33, Tochikubo et al. (US 2021/0233567) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, wherein the information includes information regarding temperature as per claim 14]; wherein the information includes information regarding humidity around the magnetic tape during data recording (see paragraph [0308], for instance) [as per claim 15]; wherein the information includes information regarding tension of the magnetic tape during data recording (see paragraph [0308], for instance) [as per claim 16]; wherein the information includes information regarding the width of the magnetic tape during data recording (see paragraph [0308], for instance) [as per claim 17]; wherein the width of the magnetic tape is adjusted during data reproduction by adjusting tension of the magnetic tape (see paragraph [0308], for instance) [as per claim 18]; wherein the width of the magnetic tape is adjusted during data reproduction so that the width of the magnetic tape is the same as the width of the magnetic tape during data recording (see paragraph [0308], for instance) [as per claim 19]; wherein the width of the magnetic tape is adjusted on a basis of a difference between the temperature around the magnetic tape during data recording stored in the memory and the temperature around the magnetic tape measured during data reproduction (see paragraph [0308], for instance) [as per claim 20]; wherein the information includes information regarding the temperature around the magnetic tape during data recording, and the width of the magnetic tape is adjusted on a basis of a difference between humidity around the magnetic tape during data recording stored in the memory and humidity around the magnetic tape measured during data reproduction (see paragraph [0308], for instance) [as per claim 21]; wherein the information includes information regarding the tension of the magnetic tape during data recording (see paragraph [0308], for instance), and a tension-change value based on the temperature difference is added as per claim 22]; wherein a tension-change value based on the humidity difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraph [0320], for instance) [as per claim 23]; wherein the information includes information regarding the width of the magnetic tape during data recording, and a difference between the width of the magnetic tape during data recording and the width of the magnetic tape during data reproduction is calculated on a basis of the width of the magnetic tape during data recording and the temperature difference (see paragraph [0308], for instance) [as per claim 24]; wherein the information includes information regarding the tension of the magnetic tape during data recording (see paragraph [0308], for instance), and a tension-change value based on the width difference due to the temperature difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraphs [0330]-[0332], for instance) [as per claim 25]; wherein a difference between the width of the magnetic tape during data recording and the width of the magnetic tape during data reproduction is calculated on a basis of the width of the magnetic tape during data recording and the humidity difference (see paragraph [0308], for instance) [as per claim 26]; wherein a tension-change value based on the width difference due to the humidity difference is added to the tension of the magnetic tape during data recording to calculate the tension of the magnetic tape during data reproduction (see paragraphs [0330]-[0332], for instance) [as per claim 27]; wherein the cartridge is based on an LTO (linear Tape as per claim 28]; wherein the magnetic tape includes a substrate (41, see FIG. 7, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, an average thickness tT satisfies a relationship of tT≤5.5 µm (see paragraph [0078], for instance), dimensional change amount ∆w in a width direction relative to a tension change in a longitudinal direction of the magnetic tape satisfies a relationship of 660 ppm/N≤∆w (see paragraph [0216], for instance), and an average thickness tn of the non-magnetic layer satisfies a relationship of tn≤1.0 µm (see paragraph [0156], for instance) [as per claim 29]; wherein the magnetic tape includes a substrate (41, see FIG. 7, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and a temperature expansion coefficient α of the magnetic tape satisfies a relationship of 5.5 ppm/°C≤α≤9 ppm/°C (see paragraph [0227], for instance) [as per claim 31]; wherein the information includes information regarding humidity around the magnetic tape during data recording, and a humidity expansion coefficient β of the magnetic tape satisfies a relationship of β≤5.5 ppm/%RH (see paragraph [0231], for instance) [as per claim 32]; and wherein the magnetic tape includes a substrate (41, see FIG. 7, for instance), a non-magnetic layer (42) provided on one main surface of the substrate, a magnetic layer (43) provided on the non-magnetic layer, and a back layer (44) provided on the other main surface of the substrate, and the Poisson's ratio ρ of the magnetic tape satisfies a relationship of 0.25≤ρ (see paragraph [0235], for instance) [as per claim 33].
claim 34, Tochikubo et al. (US 2021/0233567) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording (see paragraph [0308], for instance).
With respect to claim 35, Tochikubo et al. (US 2021/0233567) teach a data recording apparatus (101A, see FIG. 16, for instance) that records data in a magnetic tape (MT), the data recording apparatus storing, in a memory (11A) provided in a cartridge case (10A) that houses the magnetic tape, information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording (see paragraphs [0302] and [0308], for instance).
With respect to claim 36, Tochikubo et al. (US 2021/0233567) teach a data reproduction apparatus (101A, see FIG. 16, for instance) that reproduces data recorded in a magnetic tape (MT), the data reproduction apparatus reading information during data recording by the magnetic tape stored in a memory (11A) provided in a cartridge case (10A) that houses the magnetic tape and adjusting a width of the magnetic tape during data reproduction by the magnetic tape on a basis of the information, the information including information regarding temperature around the magnetic tape during data recording (see paragraph [0308], for instance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688